DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-12, and 14-20, as recited in the April 26, 2022 RCE, are currently pending and subject to the non-final office action below. as recited in an RCE filed on April 26, 2022 (the “April 26, 2022 RCE”), were previously pending and subject to a non-final office action filed on June 8, 2022 (the “June 8, 2022 Non-Final Office Action”).  On September 8, 2022, Applicant submitted further amendments to claims 1, 2, 5-11, and 14-20 and canceled claims 3 and 12 (the “September 8, 2022 Amendment”).  Claims 1, 2, 5-11, and 14-20, as recited in the September 8, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 19-21, filed September 8, 2022, with respect to rejections of claim 1, 2, 5-11, and 14-20 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1, 2, 5-11, and 14-20 under 35 U.S.C. § 101 are maintained in this office action.
   Applicant asserts that the claims are integrated into a practical application under Prong Two of Step 2A, because the claims address a technical problem of analyzing unanalyzed data in order to provide improved medical care. See Applicant’s Remarks, at pp. 20-21.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been indicative of integrating an abstract idea into a practical application.  In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.
First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant’s statements that the claim limitations help to provide better healthcare is conclusory, because it does not identify which claims limitations solve a technical problem.  Further, the claims do not recite anything beyond calculating the influence degrees (i.e., basic math) and presenting this information on a display.  Applicant’s description of making analyses in consideration of data that is recorded before a clinical path is applied to a patient is very generic and does not describe any improvement to the functioning of a computer or to a technological field.  The identified additional elements in the claims are merely directed to collecting/extracting, storing, and displaying data, which courts have found to be the equivalent of insignificant extra-solution activity and well-understood, routine, and conventional computer activities. See MPEP §§ 2106.05(d), (g).  As such, the claims are not deemed to recite an improvement to the functioning of a computer or to any other technology or technical field in order to integrate the abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Therefore, the additional elements described in the claims are deemed to be additional elements which do not integrated the abstract idea of calculating how much an event contributes to the occurrence of a target event into a practical application.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 14-19, filed September 8, 2022, with respect to rejections of claim 1, 2, 5-11, and 14-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, 19, and 20.  Therefore, the combinations of the references previously cited in the June 8, 2022 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1, 10, 19, and 20.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1 and 10 are directed to medical information processing apparatuses, which are within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 19 and 20 are directed to medical information processing methods, which are also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 Revised PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 1 and 10 and claims 19 and 20 include limitations that recite an abstract idea.  Note that claims 1 and 10 are directed to the apparatus claims, while claims 19 and 20 are directed cover the method claims.  Specifically, claim 1 recites the following limitations (and claim 19 substantially recites the following limitations):
A medical information processing apparatus, comprising:

	a first memory configured to store patient information before treatment and an influence degree of the patient information he fore treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date (as described in claims 1 and 19);

	a second memory configured to store clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period (as described in claims 1 and 19);

a third memory configured to store operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation (as described in claims 1 and 19); and

processing circuitry configured to (as described in claim 1):

		collect, for a plurality of patients, information obtained during the hospitalization period, information obtained during the predetermined period before the hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital, the collected information including past information and newly entered information (as described in claims 1 and 19);

generate integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claims 1 and 19),

accept a type of clinical path and a first analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path (as described in claims 1 and 19);

extract a plurality of events related to the analysis target from the integrated data (as described in claims 1 and 19);

calculate, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 1 and 19);

store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory (as described in claims 1 and 19),

calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 1 and 19),

calculate an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 1 and 19),

calculate an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 1 and 19), and

distinguishably present the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display (as described in claims 1 and 19).

Similarly, claim 10 recites the following limitations (and claim 20 substantially recites the following limitations):
A medical information processing apparatus, comprising:

	a first memory configured to store patient information before treatment and an
influence degree of the patient information before treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a treatment execution date;

a second memory configured to store treatment plan information and an influence
degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date;

a third memory configured to store treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment; and

processing circuitry configured to (as described in claim 10):

		collect, for a plurality of patients, information obtained during the treatment execution date, information obtained during the predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date, the collected information including past information and newly entered information (as described in claims 10 and 20);

generate integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claims 10 and 20),

accept a type of a treatment plan and a first analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan (as described in claims 10 and 20),

extract a plurality of events related to the first analysis target from the integrated data (as described in claims 10 and 20);

calculate, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 10 and 20),

store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory or the third memory,

calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 10 and 20),

calculate an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 10 and 20),

calculate an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 10 and 20), and

distinguishably present the influence degree of the patient information before treatment, the influence degree of the treatment plan information, and the influence degree of the treatment information on a display (as described in claims 10 and 20).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., calculating how much an event contributes to the occurrence of a target event).  That is, other than reciting: (1) a medical information processing apparatus; (2) processing circuitry; (3) a first memory; (4) a second memory; (5) a third memory; and the steps of: (6) “storing patient information before treatment and an influence degree of the patient information he fore treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date”; (7) “storing clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period” (as described in claims 1 and 19)/”storing treatment plan information and an influence degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date” (as described in claims 10 and 20); (8) “storing operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation” (as described in claims 1 and 19)/“storing treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment” (as described in claims 10 and 20); (9) “collecting, for a plurality of patients, information obtained during the hospitalization period, information obtained during the predetermined period before the hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital, the collected information including past information and newly entered information” (as described in claims 1 and 19)/“collecting, for a plurality of patients, information obtained during the treatment execution date, information obtained during the predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date, the collected information including past information and newly entered information” (as described in claims 10 and 20); (10) “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19)/“generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20) (11) “accepting a type of clinical path and a first analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path” (as described in claims 1 and 19)/“accepting a type of a treatment plan and a first analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan” (as described in claims 10 and 20); (12) “extracting a plurality of events related to the first analysis target from the integrated data”; (13) “storing in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory”; and (14) “distinguishably presenting the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display” (as described in claims 1 and 19)/“distinguishably presenting the influence degree of the patient information before treatment, the influence degree of the treatment plan information, and the influence degree of the treatment information on a display” (as described in claims 10 and 20), the context of claims 1, 10, 19, and 20 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., calculating how much an event contributes to the occurrence of a target event).
The aforementioned, underlined claim limitations described in claims 1, 10, 19, and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually calculating how much each category contributes to the occurrence of a target event (i.e., making evaluations or judgments).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes that the “calculating” steps described in claims 1, 10, 19, and 20 could also be interpreted to fall with the “Mathematical Concepts” grouping of abstract ideas (i.e., mathematical relationships and mathematical calculations), because these limitations represent generic mathematical calculations.  Accordingly, claims 1, 10, 19, and 20 recite an abstract idea that falls within the Mental Processes and Mathematical Concepts categories.
Examiner also notes that claims 2 and 5-9 (which individually depend on claim 1) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of a target event).  Similarly, claims 11 and 14-18 (which individually depend on claim 10), further narrow the abstract idea described in claim 10 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of a target event).  Also, Examiner notes that dependent claims 2 and 11 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Claims 2 and 11 further define the parameters to be used in the calculation and similarly cover performance of the limitations mentally, or manually using pen and paper.  Dependent claims 5-9 and 14-18 include additional elements that require further consideration under Prong Two of Step 2A.   Therefore, dependent claims 2, 5-9, 11, and 14-18 are also directed to the aforementioned abstract idea.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, the judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  For representative claim 1 (similar to claim 19), the additional elements beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional elements” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing apparatus, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	a first memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store patient information before treatment and an influence degree of the patient information he fore treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

	a second memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

a third memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19); and

processing circuitry configured to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1):

		collect, for a plurality of patients, information obtained during the hospitalization period, information obtained during the predetermined period before the hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital, the collected information including past information and newly entered information (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

generate integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19),

accept a type of clinical path and a first analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

extract a plurality of events related to the analysis target from the integrated data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

calculate, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 1 and 19);

store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19),

calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 1 and 19),

calculate an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 1 and 19),

calculate an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 1 and 19), and

distinguishably present the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19).


Similarly, claim 10 recites and claim 20 substantially recites the following additional elements of the (where the bolded portions are the “additional elements” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing apparatus, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	a first memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store patient information before treatment and an influence degree of the patient information before treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

a second memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store treatment plan information and an influence degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

a third memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to store treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20); and

processing circuitry configured to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 10):

		collect, for a plurality of patients, information obtained during the treatment execution date, information obtained during the predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date, the collected information including past information and newly entered information (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

generate integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20),

accept a type of a treatment plan and a first analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20),

extract a plurality of events related to the first analysis target from the integrated data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

calculate, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 10 and 20),

store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory or the third memory (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20),

calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 10 and 20),

calculate an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 10 and 20),

calculate an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 10 and 20), and

distinguishably present the influence degree of the patient information before treatment, the influence degree of the treatment plan information, and the influence degree of the treatment information on a display (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of calculating how much an event contributes to the occurrence of a target event), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the medical processing apparatuses; first, second, and third memories; and processing circuitry) to perform the existing process of calculating how much an event contributes to the occurrence of a target event);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the medical processing apparatuses and processing circuitry as tools to execute the abstract idea, and the various memories to store different types of medical data; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the medical processing apparatuses and processing circuitry (i.e., generic software) to ultimately perform the limitations identified in claims 1, 10, 19, and 20 as being directed to the abstract idea.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “collecting the information”; “accepting a type of clinical path/treatment plan”; “extracting an event related to the analysis target”; and “presenting the type of clinical path/treatment plan, the analysis target, and influence degree of the event”, described in claims 1, 10, 19, and 20, are necessary data gathering/outputting steps in order to practice the invention (i.e., the “collecting”, “accepting”, “extracting”, and “presenting” steps are necessary steps in order to calculate the influence degrees and output this information);
- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the “generating integrated data” steps described in claims 1, 10, 19, and 20 to collect and provide data processing circuitry to carry the aforementioned abstract idea (i.e., inputting data for an equation to make the classifications and calculations); and
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the steps directed to “storing” the different types of medical data and influence degree data is the equivalent of mere data gathering.
Thus, the additional elements in independent claims 1, 10, 19, and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2 and 11 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Dependent claims 5-9 and 14-18 include the following additional elements (identified in bold font):
wherein the processing circuitry is further configured to generate integrated data that is integrated based on the hospitalization date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 5);

wherein the processing circuitry is further configured to present corresponding information in descending order of the influence degree (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 6 and 15);

wherein the processing circuitry is further configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the first analysis event (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 7 and 16);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of a displayed object (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 8 and 17);

wherein the processing circuitry is further configured to present display information indicating a difference in the influence degree with respect to the first analysis target as a distance between displayed objects (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 9 and 18); and

wherein the processing circuitry is further configured to generate integrated data that is integrated based on treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 14).

However, these additional elements in dependent claims 5-9 and 14-18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 5-9 and 14-18 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 2 5-11, and 14-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 2, 5-11, and 14-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the Alice/Mayo Test, claims 1, 2, 5-11, and 14-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 5-10, and 14-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 5-10, and 14-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the medical processing apparatuses; first, second, and third memories; and processing circuitry – Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is implemented by a semiconductor memory element such as a RAM and a flash memory, a hard disk, an optical disc, and the like.” Id. at p. 8.  “The input interface 130 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad including an operation surface to be touched to perform an input operation, a touch screen obtained by integrating a display screen and a touch pad, a noncontact input circuit with an optical sensor, a voice input circuit, and the like.” Id. at pp. 8-9.  “The display 140 is implemented by a liquid crystal monitor, a cathode ray tube (CRT) monitor, a touch panel, and the like.” Id. at p. 9.  “The processing circuitry 150 is implemented by a processor.” Id. at p. 9.  This disclosure shows that the medical information processing apparatus; first, second, and third memories; and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “storing patient information before treatment and an influence degree of the patient information he fore treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date”; “storing clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period” (as described in claims 1 and 19)/”storing treatment plan information and an influence degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date” (as described in claims 10 and 20); “storing operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation” (as described in claims 1 and 19)/“storing treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment” (as described in claims 10 and 20); “collecting, for a plurality of patients, information obtained during the hospitalization period, information obtained during the predetermined period before the hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital, the collected information including past information and newly entered information” (as described in claims 1 and 19)/“collecting, for a plurality of patients, information obtained during the treatment execution date, information obtained during the predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date, the collected information including past information and newly entered information” (as described in claims 10 and 20); “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19)/“generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20) “accepting a type of clinical path and a first analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path” (as described in claims 1 and 19)/“accepting a type of a treatment plan and a first analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan” (as described in claims 10 and 20); “extracting a plurality of events related to the first analysis target from the integrated data”; “storing in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory”; and “distinguishably presenting the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display” (as described in claims 10 and 20); and the aforementioned additional elements identified in claims 5-9 and 14-18 - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “collecting the information”; “generating the integrated data”; “accepting a type of a clinical path/treatment result”; “presenting the type of clinical path/treatment result, analysis target, and the influence degree of the event”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 5-9 and 14-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 5-9 and 14-18 (e.g., generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a highest influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18) represent collection and transmission of data over a network);
		- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to “storing” the different types of medical data and influence degree data in the first, second, or third memories described in claims 1, 10, 19, and 20 is also deemed to be well-understood, routine, and conventional activity in the medical field, because it also represents the mere storage and retrieval of information in a memory device;
		- Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the limitations directed to: “extracting an event related to the analysis target from the integrated data” described in claims 1, 10, 19, and 20, is also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent extracting data from a document; and
		- Presenting offers and gathering statistics, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – similarly, the limitations directed to: “distinguishably presenting the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display” described in claims 1, 10, 19, and 20, is also deemed to be well-understood, routine, and conventional activity in the medical field, because it also represents presenting information on a display.
Therefore, the additional described in claims 1, 5-10, and 14-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 5-10, and 14-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 2, 5-11, and 14-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Farooq et al. (Pub. No. US 2014/0095201); in view of:
- Matsumasa et al. (Pub. No. 2016/0210421);
- Bain (Pub. No. US 2011/0166889); and
- Yang et al. (Pub. No. US 2018/0075195).

	Regarding claims 1 and 19,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 19) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- a first memory configured to store patient information before treatment and an influence degree of the patient information before treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date (as described in claims 1 and 19) (Farooq, paragraph [0012]; Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor, that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.);
				- collecting, for a plurality of patients, information obtained during the hospitalization period, information obtained during a predetermined period before the hospitalization period, and information obtained during the predetermined period after a date of leaving a hospital, the collected information including past information and newly entered information (as described in claims 1 and 19) (Farooq, paragraphs [0025], [0030], [0069], and [0071]; Paragraph [0025] teaches that existing patient data (i.e., the collected information includes newly entered information) may be combined with public health data (i.e., past information) and machine learning techniques may be used to map values form the field for the existing patient data to a specific, or current, patient.  Paragraph [0030] teaches that the receipt of data entry is entry by a computer or processor of the medical entity (i.e., collecting data).  A nurse or administrator enters data for the medical record of a patient indicating admission (i.e., information obtained during a hospitalization period) or other patient event.  For discharge related examples to attempt to avoid the adverse event after leaving the medical entity, the entry may be doctor instructions to discharge, may be that the patient is being discharged, may be scheduling of discharge, or may be another discharge related entry.  As another example of data entry, a new data entry is provided in the electronic medical record of the patient. In another example, an assistant enters data showing admission or other key trigger event (e.g., completion of surgery, assignment of the patient to another care group, or a change in patient status) (i.e., information obtained during a hospitalization period).  Paragraph [0069] teaches that classifier is trained from a training data set using a computer.  For example, paragraph [0069] further teaches that any number of medical records for past patients is used (i.e., collecting information for a plurality of patients, where the collected information includes past information).  By using example or training data for tens, hundreds, or thousands of examples with known adverse event status, a processor may determine the interrelationships of different variables to the occurrence of the adverse event. The training data is manually acquired or mining is used to determine the values of variables in the training data. The training may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay (i.e., collecting information obtained during a hospitalization period) or within hours, days, weeks, months or years of discharge or other association with a medical entity (i.e., collecting information obtained during a predetermined period after a date of leaving a hospital).  Paragraph [0071] teaches that the classifier may be trained to predict based on different time periods, such as the adverse event occurring within 30 days or after 1 year from a likely cause (e.g., operation, injection of contrast agent, prescription of medication or other cause) (i.e., collecting information obtained during a predetermined period before the hospitalization period) or other event (e.g., admission, clinical action, or discharge).);
				- accepting an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient (as described in claims 1 and 19) (Farooq, paragraph [0069]; Paragraph [0069] teaches that the occurrence or not of an actual adverse event (i.e., an analysis target) is determined for each sample (e.g., for each patient represented in the training data set).  Paragraph [0069] further teaches that the training data may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay or within hours, days, weeks, months or years of discharge or other association with a medical entity) (i.e., accepting data related to an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient).);
				- extracting a plurality of events related to the analysis target from the integrated data (as described in claims 1 and 19) (Farooq, paragraphs [0026] and [0066]; Paragraph [0026] teaches that the public health data is extracted for a plurality of records in an EMR system (i.e., extracting a plurality of events).  The extracted data may be used to augment the records in an EMR system, as described above for a singular patient, and machine learning techniques may be applied to the augmented EMR system to determine characteristics or categories to aid in adverse event prediction and prevention (i.e., the extracted data is related to events and characteristics for the analysis target).  Paragraph [0066] also teaches that features that are relevant to the adverse event are extracted (i.e., extracting the events which are related to the analysis target from the integrated data) and learned in a machine algorithm based on the ground truth of the training data, resulting in a probabilistic model.);
				- calculating, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 1 and 19) (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, the failure to prescribe aspirin (i.e., an event with respect to the analysis target) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the extracted events that occurred which contributes to the analysis target”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much each event contributes to the occurrence the analysis target).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).); and
- store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory (as described in claims 1 and 19) (Farooq, paragraph [0125]; Paragraph [0125] teaches that the memory stores extracted values for specific variables.);
- calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 1 and 19) (Farooq, paragraphs [0117]; Paragraph [0117] teaches that a matrix of weights and combinations of weighted values calculates a probability of the adverse event (i.e., calculating an influence degree of the patient information).  Paragraph [0130] also teaches that the processor 102 is also configured to calculate a medical probability of an occurrence of the adverse event based on an electronic medical record of characteristics of the patient and data of other patients of the medical entity (i.e., calculating an influence degree of the patient information).).
		- Farooq does not explicitly teach an apparatus and method, comprising:
			- a second memory configured to store clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period (as described in claim 1 and 19);
			- a third memory configured to store operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation (as described in claim 1 and 19);
			- generating integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claim 1 and 19);
- accepting a type of clinical path for a patient (as described in claims 1 and 19);
- calculating an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 1 and 19);
- calculating an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 1 and 19); and
- distinguishably present the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display (as described in claims 1 and 19).
		- However, in analogous art of medical management systems and methods, Matsumasa teaches a system and method, comprising:
			- a second memory configured to store clinical path information and an influence degree of the clinical path information with respect to an analysis target, the clinical path information being information indicating that an event related to a clinical path occurred during a hospitalization period (as described in claim 1 and 19) (Matsumasa, paragraph [0011]; Paragraph [0011] teaches that the database stores a plurality of clinical pathways showing treatment plans designed for each patient (i.e., storing clinical pathway information).  Further, paragraph [0011] teaches that the influence degree calculation portion calculates a degree of influence showing an extent of change made according to each of the plural kinds of plans of change (i.e., the database also stores an influence degree of the clinical path information).);
			- a third memory configured to store operation information and an influence degree of the operation information with respect to an analysis target, the operation information being information indicating an event related to an operation (as described in claim 1 and 19) (Matsumasa, paragraph [0011]; Paragraph [0011] teaches that the database stores schedule data showing operation schedules of hospital resources which are assigned to each treatment in each clinical pathway (i.e., storing operation information).  Further, paragraph [0011] teaches that the influence degree calculation portion calculates a degree of influence showing an extent of change made according to each of the plural kinds of plans of change (i.e., the database also stores an influence degree of the operation information).);
			- accepting a type of clinical path for a patient (as described in claims 1 and 19) (Matsumasa, paragraph [0092]; Paragraph [0092] teaches that the clinical pathway changing portion 56 compares the degrees of influence of the plurality of plans of change, automatically selects a plan of change with a minimal degree of influence from the plurality of plans of change, and changes the clinical pathway 26 according to the selected plan of change (i.e., accepting a type of clinical path for a patient).);
- calculating an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 1 and 19) (Matsumasa, paragraph [0077]; Paragraph [0077] teaches that after the plurality of plans of change is generated as described above, the influence degree calculation portion 56D calculates a degree of influence of each of the plans of change (i.e., calculating an influence degree of the clinical path information).); and
- calculating an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 1 and 19) (Matsumasa, paragraph [0020]; Paragraph [0020] teaches that the influence degree calculation portion may calculate the degree of influence by using, as the parameters, the number of medical instruments whose operation schedule is changed according to the change of the clinical pathway (i.e., calculating an influence degree of the operation information). Paragraph [0094] teaches that these features are beneficial for preventing the problems in that other clinical pathways are changed more than necessary and thus lead to confusion.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical management systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate steps and features directed to calculating and storing the degree of influence of clinical path and operation information, as taught by Matsumasa, in order to change a clinical pathway according to a plan of change which is the least influential at the time of change.  For example, Matsumasa teaches that these features make it possible to prevent the problems in that other clinical pathways are changed more than necessary and thus lead to confusion. See Matsumasa, paragraph [0094]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claim 1 and 19) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before the hospitalization period), after a visit (i.e., information obtained during a period after the hospitalization period), and/or during a visit to a healthcare provider (i.e., information obtained during a hospitalization period).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the hospitalization period).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Matsumasa, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods, Yang teaches a system and method, comprising:
- distinguishably present the influence degree of the patient information before treatment, the influence degree of the clinical path information, and the influence degree of the operation information on a display (as described in claims 1 and 19) (Yang, paragraphs [0026] and [0259]; Paragraph [0026] teaches that one or more subsets of contributing factors are presented on user interface 104 with graphical illustration of the extent of impact of the one or more subsets of contributing factors on the one or more healthcare-related metrics (i.e., presenting the influence degrees of the different types of information).  The contributing factors according to the present disclosure are factors related or contributing to the one or more healthcare-related metrics, i.e., KPIs.  For example, clinical charge and on-site lab work are two factors that contribute to the total volume of expenditure patients spent with a PCP.  In another example, physician follow-up times, age of the patients, and clinic location change are two factors that contribute to the percentage of patient leakage from the PCP (i.e., examples of patient information before treatment).  In yet another example, age of the patients, pre-existing conditions of the patients (i.e., an example of a clinical pathway), and service provided to the patients (i.e., an example of an operation) are three factors that contribute to the percentage of avoidable cost the PCP is responsible for. The subset of contributing factors for each healthcare-related metric (i.e., KPI) is selected individually with respect to a given KPI.  Paragraph [0018] teaches that these features are beneficial for determining one or more subsets of significant contributing factors associated with the one or more KPIs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa and Bain, to incorporate a step and feature directed to displaying the impact of each contributing factor to a healthcare-related metric, as taught by Yang, in order to determine one or more subsets of significant contributing factors associated with the one or more KPIs. See Yang, paragraph [0018]; see also MPEP § 2143 G.

Regarding claim 2,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teaches the limitations of: claim 1 (which claim 2 depends on), as described above.
		- Farooq further teaches a system, comprising:
			- calculating the influence degree of the event included in information other than information about a treatment result with respect to the first analysis target specified from information about the treatment result among information contained in the integrated data (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, the risk of acquiring an infection, of the patient falling, of contrast induced illness (e.g., nephrogenic systemic fibrosis or contrast induced nephropathy), of psychotic episode, of cardiac arrest, of seizure, of aneurism, of stroke, of a blood clot, of other trauma (i.e., examples of events that include information other than information about a treatment result).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., also an example of an event that includes information other than information about a treatment) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an example of an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that includes information other than information about a treatment result”).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).).
	The motivation and rationale for modifying the system for predicting or preventing adverse events associated with a patient taught by Farooq, in view of: Matsumasa; Bain; and Yang, described in the analysis of the obviousness rejections of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 10 and 20,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 20) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- a first memory configured to store patient information before treatment and an influence degree of the patient information before treatment with respect to an analysis target, the patient information before treatment being information indicating that an event occurred during a predetermined period before a hospitalization date (as described in claims 10 and 20) (Farooq, paragraph [0012]; Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor, that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.);
				- collecting, for a plurality of patients, information obtained during the treatment execution date, information obtained during the predetermined period before the treatment execution date, and information obtained during the predetermined period after the treatment execution date, the collected information including past information and newly entered information (as described in claims 10 and 20) (Farooq, paragraphs [0025], [0030], [0069], and [0071]; Paragraph [0025] teaches that existing patient data (i.e., the collected information includes newly entered information) may be combined with public health data (i.e., past information) and machine learning techniques may be used to map values form the field for the existing patient data to a specific, or current, patient.  Paragraph [0030] teaches that the receipt of data entry is entry by a computer or processor of the medical entity (i.e., collecting data).  A nurse or administrator enters data for the medical record of a patient indicating admission (i.e., information obtained during a hospitalization period) or other patient event.  For discharge related examples to attempt to avoid the adverse event after leaving the medical entity, the entry may be doctor instructions to discharge, may be that the patient is being discharged, may be scheduling of discharge, or may be another discharge related entry.  As another example of data entry, a new data entry is provided in the electronic medical record of the patient. In another example, an assistant enters data showing admission or other key trigger event (e.g., completion of surgery, assignment of the patient to another care group, or a change in patient status) (i.e., information obtained during a hospitalization period).  Paragraph [0069] teaches that classifier is trained from a training data set using a computer.  For example, paragraph [0069] further teaches that any number of medical records for past patients is used (i.e., collecting information for a plurality of patients, where the collected information includes past information).  By using example or training data for tens, hundreds, or thousands of examples with known adverse event status, a processor may determine the interrelationships of different variables to the occurrence of the adverse event. The training data is manually acquired or mining is used to determine the values of variables in the training data. The training may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay (i.e., collecting information obtained during a hospitalization period) or within hours, days, weeks, months or years of discharge or other association with a medical entity (i.e., collecting information obtained during a predetermined period after a date of leaving a hospital).  Paragraph [0071] teaches that the classifier may be trained to predict based on different time periods, such as the adverse event occurring within 30 days or after 1 year from a likely cause (e.g., operation, injection of contrast agent, prescription of medication or other cause) (i.e., collecting information obtained during a predetermined period before the hospitalization period) or other event (e.g., admission, clinical action, or discharge).);
				- accepting a type of treatment plan and a first analysis target that occurs during the predetermined period after the treatment execution date for a patient under the type of treatment plan (as described in claims 10 and 20) (Farooq, paragraphs [0069], [0090], and [0094]; Paragraph [0090] teaches that the probability of adverse event (i.e., analysis target) and/or variables associated with the probability of the adverse event (i.e., the analysis targets) for a particular patient may be used to determine a mitigation plan (i.e., accepting a type of treatment plan).  The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, tests, or other information that may reduce the risk of the adverse event (i.e., the mitigation plan is the equivalent of treatment plan for the patient).  Paragraph [0069] teaches that the occurrence or not of an actual adverse event (i.e., an analysis target) is determined for each sample (e.g., for each patient represented in the training data set).  Paragraph [0069] further teaches that the training data may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay or within hours, days, weeks, months or years of discharge or other association with a medical entity) (i.e., accepting data related to an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient).);
				- extracting a plurality of events related to the first analysis target from the integrated data (as described in claims 10 and 20) (Farooq, paragraphs [0026] and [0066]; Paragraph [0026] teaches that the public health data is extracted for a plurality of records in an EMR system (i.e., extracting a plurality of events).  The extracted data may be used to augment the records in an EMR system, as described above for a singular patient, and machine learning techniques may be applied to the augmented EMR system to determine characteristics or categories to aid in adverse event prediction and prevention (i.e., the extracted data is related to events and characteristics for the analysis target).  Paragraph [0066] also teaches that features that are relevant to the adverse event are extracted (i.e., extracting the events which are related to the analysis target from the integrated data) and learned in a machine algorithm based on the ground truth of the training data, resulting in a probabilistic model.);
				- calculating, for each extracted event, an influence degree of the extracted event with respect to the first analysis target, the influence degree indicating a degree of contribution to an occurrence of the first analysis target (as described in claims 10 and 20) (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, the failure to prescribe aspirin (i.e., an event with respect to the analysis target) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the extracted events that occurred which contributes to the analysis target”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much each event contributes to the occurrence the analysis target).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).);
- store, in accordance with information of the extracted event, the calculated influence degree associated with information indicating the extracted event in the first memory, the second memory, or the third memory (as described in claims 10 and 20) (Farooq, paragraph [0125]; Paragraph [0125] teaches that the memory stores extracted values for specific variables.);
- calculate an influence degree of the patient information before treatment with respect to the first analysis target using at least one of the influence degree stored in the first memory (as described in claims 10 and 20) (Farooq, paragraphs [0117]; Paragraph [0117] teaches that a matrix of weights and combinations of weighted values calculates a probability of the adverse event (i.e., calculating an influence degree of the patient information).  Paragraph [0130] also teaches that the processor 102 is also configured to calculate a medical probability of an occurrence of the adverse event based on an electronic medical record of characteristics of the patient and data of other patients of the medical entity (i.e., calculating an influence degree of the patient information).).
		- Farooq does not explicitly teach an apparatus and method, comprising:
			- a second memory configured to store treatment plan information and an influence degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date (as described in claims 10 and 20);
			- a third memory configured to store treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment (as described in claims 10 and 20);
			- generating integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claim 10 and 20);
- calculating an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 10 and 20);
- calculating an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 10 and 20); and
- distinguishably present the influence degree of the patient information before treatment, the influence degree of the treatment plan information, and the influence degree of the treatment information on a display (as described in claims 10 and 20).
		- However, in analogous art of medical management systems and methods, Matsumasa teaches a system and method, comprising:
			- a second memory configured to store treatment plan information and an influence degree of the treatment plan information with respect to an analysis target, the treatment plan information being information indicating that an event related to a treatment plan occurred during the treatment execution date (as described in claims 10 and 20) (Matsumasa, paragraph [0011]; Paragraph [0011] teaches that the database stores a plurality of clinical pathways showing treatment plans designed for each patient (i.e., storing treatment plan information).  Further, paragraph [0011] teaches that the influence degree calculation portion calculates a degree of influence showing an extent of change made according to each of the plural kinds of plans of change (i.e., the database also stores an influence degree of the treatment plan information).);
			- a third memory configured to store treatment information and an influence degree of the treatment information with respect to an analysis target, the treatment information being information indicating an event related to a treatment (as described in claims 10 and 20) (Matsumasa, paragraph [0011]; Paragraph [0011] teaches that the database stores schedule data showing operation schedules of hospital resources which are assigned to each treatment in each clinical pathway (i.e., storing treatment information).  Further, paragraph [0011] teaches that the influence degree calculation portion calculates a degree of influence showing an extent of change made according to each of the plural kinds of plans of change (i.e., the database also stores an influence degree of the treatment information).);
- calculating an influence degree of the clinical path information with respect to the first analysis target using at least one of the influence degree stored in the second memory (as described in claims 10 and 20) (Matsumasa, paragraph [0077]; Paragraph [0077] teaches that after the plurality of plans of change is generated as described above, the influence degree calculation portion 56D calculates a degree of influence of each of the plans of change (i.e., calculating an influence degree of the treatment plan information).); and
- calculating an influence degree of the operation information with respect to the first analysis target using at least one of the influence degree stored in the third memory (as described in claims 10 and 20) (Matsumasa, paragraph [0020]; Paragraph [0020] teaches that the influence degree calculation portion may calculate the degree of influence by using, as the parameters, the number of medical instruments whose operation schedule is changed according to the change of the clinical pathway (i.e., calculating an influence degree of the treatment information). Paragraph [0094] teaches that these features are beneficial for preventing the problems in that other clinical pathways are changed more than necessary and thus lead to confusion.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical management systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate steps and features directed to calculating and storing the degree of influence of treatment plans and treatment information, as taught by Matsumasa, in order to change a clinical pathway according to a plan of change which is the least influential at the time of change.  For example, Matsumasa teaches that these features make it possible to prevent the problems in that other clinical pathways are changed more than necessary and thus lead to confusion. See Matsumasa, paragraph [0094]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claim 10 and 20) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before the treatment execution date), after a visit (i.e., information obtained during a period after the treatment execution date), and/or during a visit to a healthcare provider (i.e., information obtained during the treatment execution date).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the treatment execution date).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Matsumasa, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods, Yang teaches a system and method, comprising:
- distinguishably present the influence degree of the patient information before treatment, the influence degree of the treatment plan information, and the influence degree of the treatment information on a display (as described in claims 1 and 19) (Yang, paragraphs [0026] and [0259]; Paragraph [0026] teaches that one or more subsets of contributing factors are presented on user interface 104 with graphical illustration of the extent of impact of the one or more subsets of contributing factors on the one or more healthcare-related metrics (i.e., presenting the influence degrees of the different types of information).  The contributing factors according to the present disclosure are factors related or contributing to the one or more healthcare-related metrics, i.e., KPIs.  For example, clinical charge and on-site lab work are two factors that contribute to the total volume of expenditure patients spent with a PCP.  In another example, physician follow-up times, age of the patients, and clinic location change are two factors that contribute to the percentage of patient leakage from the PCP (i.e., examples of treatment plan information).  In yet another example, age of the patients, pre-existing conditions of the patients (i.e., an example of treatment plan information), and service provided to the patients (i.e., an example of treatment information) are three factors that contribute to the percentage of avoidable cost the PCP is responsible for. The subset of contributing factors for each healthcare-related metric (i.e., KPI) is selected individually with respect to a given KPI.  Paragraph [0018] teaches that these features are beneficial for determining one or more subsets of significant contributing factors associated with the one or more KPIs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa and Bain, to incorporate a step and feature directed to displaying the impact of each contributing factor to a healthcare-related metric, as taught by Yang, in order to determine one or more subsets of significant contributing factors associated with the one or more KPIs. See Yang, paragraph [0018]; see also MPEP § 2143 G.

Regarding claim 11,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teaches the limitations of claim 10 (which claim 11 depends on), as described above.
		- Farooq further teaches a system, wherein the processing circuitry is further configured to:
			- calculate the influence degree of the event included in information other than information about a treatment result with respect to the first analysis target specified from information about the treatment result among information contained in the integrated data (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, the risk of acquiring an infection, of the patient falling, of contrast induced illness (e.g., nephrogenic systemic fibrosis or contrast induced nephropathy), of psychotic episode, of cardiac arrest, of seizure, of aneurism, of stroke, of a blood clot, of other trauma (i.e., examples of events that include information other than information about a treatment result).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., also an example of an event that includes information other than information about a treatment) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an example of an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that includes information other than information about a treatment result”).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).).
	The motivation and rationale for modifying the system for predicting or preventing adverse events associated with a patient taught by Farooq, in view of: Matsumasa; Bain; and Yang, described in the analysis of the obviousness rejections of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Matsumasa et al. (Pub. No. 2016/0210421); Bain (Pub. No. US 2011/0166889); and Yang et al. (Pub. No. US 2018/0075195), as applied to claims 1 and 10 above, and further in view of:
- Okabe et al. (Pub. No. US 2016/0203286).

	Regarding claim 5,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is further configured to generate integrated data that is integrated based on the hospitalization date.
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is further configured to generate integrated data that is integrated based on the hospitalization date (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission (i.e., integrating data based on the “hospitalization date”) or the scheduled date of surgery in the application for surgery, in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Regarding claim 14,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teaches the limitations of claim 10 (which claim 14 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date.
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission or the scheduled date of surgery in the application for surgery (i.e., integrating data based on the “treatment execution date”), in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Matsumasa et al. (Pub. No. 2016/0210421); Bain (Pub. No. US 2011/0166889); and Yang et al. (Pub. No. US 2018/0075195), as applied to claims 1 and 10 above, and further in view of:
- Ueno et al. (Pub. No. US 2009/0182581).

	Regarding claims 6 and 15,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teaches the limitations of: claim 1 (which claim 6 depends on) and claim 10 (which claim 15 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is further configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15).
		- However, in analogous art of medical systems, Ueno teaches a system, wherein:
			- the processing circuitry is further configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15) (Ueno, paragraphs [0012] and [0062]; Paragraph [0062] teaches the degree of influence I is obtained for each attribute pair on the bases of Equation (1), and a TAN structure is generated by re-arranging each degree of influence I in descending order (i.e., presenting corresponding information in descending order of the influence of degree).  Paragraph [0012] teaches that this feature is beneficial for generating improved health plans based on easiness of the improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to presenting the degree of influence calculations in descending order, as taught by Ueno, in order to help generate improved health plans based on easiness of the improvements. See Ueno, paragraph [0012]; see also MPEP § 2143 G.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Matsumasa et al. (Pub. No. 2016/0210421); Bain (Pub. No. US 2011/0166889); and Yang et al. (Pub. No. US 2018/0075195), as applied to claims 1 and 10 above, and further in view of:
- Kanada (Pub. No. US 2009/0182581).

	Regarding claims 7 and 16,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teach the limitations of: claim 1 (which claim 7 depends on) and claim 10 (which claim 16 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is further configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the first analysis target (as described in claims 7 and 16).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is further configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the first analysis target (as described in claims 7 and 16) (Kanada, paragraphs [0060] and [0207]; Paragraph [0060] teaches that in the first or second aspect of the present invention, the degree-of-similarity calculation unit may calculate a degree of similarity for each disease name constituting complications by obtaining a weighting coefficient corresponding to each classification of the at least one clinical-information item other than the key item correlated to the complications when the disease name of the registration case is the complications, and obtain a highest one of calculated degrees of similarity (i.e., enhancing display information that indicates an event having a highest influence degree of a plurality of influence degrees).  Paragraph [0207] teaches that this feature is beneficial for easily recognizing a degree of similarity relative to the highest degree of similarity.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to displaying the category of information having the highest degree of influence, as taught by Kanada, in order to make the degree of similarity relative to the highest degree of similarity more easily recognizable. See Kanada, paragraph [0207]; see also MPEP § 2143 G.

	Regarding claims 9 and 18,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teach the limitations of claim 1 (which claim 9 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the first analysis target as a distance between displayed objects (as described in claims 9 and 18).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the first analysis target as a distance between displayed objects (as described in claims 9 and 18) (Kanada, paragraphs [0038], [0159], and [0160]; Paragraphs [0038] and [0159] teach that in the first and second aspects of the present invention, the expression “calculates a degree of similarity by using the weighting coefficient” means that any method may be used as long as a large weighting coefficient is calculate as a degree of similarity.  For example, a sum of weighting coefficients may be used to calculate the degree of similarity.  Alternatively, a distance defined by a sum of squares or the like of a difference between a weighting coefficient of a classification of each clinical-information item of a target patient and a weighting coefficient of a classification of each clinical-information item of registration cases (i.e., displaying information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects) may be calculated as a degree of similarity.  Further, the degree of similarity may be judged to be higher as the distance is shorter.  Paragraph [0160] teaches that this feature is beneficial for identifying information, such as diagnosis data and detailed content of treatment that is similar to that of a target patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to displaying the distance between displayed objects as information indicating a difference in the influence degree of different information, as taught by Kanada, in order to make the help identify information that is similar to that of a target patient. See Kanada, paragraph [0160]; see also MPEP § 2143 G.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Matsumasa et al. (Pub. No. 2016/0210421); Bain (Pub. No. US 2011/0166889); and Yang et al. (Pub. No. US 2018/0075195), as applied to claims 1 and 10 above, and further in view of:
- Takada et al. (Pub. No. US 2018/0260726).

	Regarding claim 8,
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, teach the limitations of: claim 1 (which claim 8 depends on) and claim 10 (which claim 17 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Matsumasa; Bain; and Yang, does not explicitly teach a system, wherein:
			- the processing circuitry is further configured to present display information indicating a difference in the influence degree with respect to the first analysis target as a size of the displayed object (as described in claims 8 and 17).
		- However, in analogous art of information analysis and processing systems, Takada teaches a system, wherein:
			- the processing circuitry is further configured to present display information indicating a difference in the influence degree with respect to the first analysis target as a size of the displayed object (as described in claims 8 and 17) (Takada, paragraph [0083], FIG. 7A; Paragraph [0083] teaches that FIGS. 7A, 7B, 8A, and 8B are diagrams illustrating display examples of factors and influence degrees (i.e., influence degrees with respect to an analysis target).  Figure 7A is a diagram illustrating an exemplary regression coefficient of an explanatory variable.  The displayed graph represents a regression coefficient in the constructed regression model for a feature 1, a feature 2, and a feature 3 as explanatory variables. The graph illustrates an amount of change in the target variable (i.e., displaying information indicating a difference in the influence degree as a size of an object) in a case where each of the explanatory variables increases by one.  Figure 7A shows an amount of change in the difference features in different block diagrams (i.e., showing the difference in the influence degrees as different sizes of an object).  Paragraph [0083] teaches that this feature is beneficial for comparing different features and determining the amounts of change of the target variables in a case.).
	Therefore, it would have been obvious to one of ordinary skill in the art of information analysis and processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Matsumasa; Bain; and Yang, to incorporate a step and feature directed to displaying the size of objects as information indicating a difference in the influence degree of different information, as taught by Takada, in order to make the help compare different features and determining the amounts of change of the target variables in a case. See Takada, paragraph [0160]; see also MPEP § 2143 G.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686